
	
		III
		111th CONGRESS
		1st Session
		S. RES. 76
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2009
			Ms. Cantwell submitted
			 the following resolution; which was referred to the
			 Committee on
			 Finance
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United States and the People's Republic of China should work together to reduce
		  or eliminate tariff and nontariff barriers to trade in clean energy and
		  environmental goods and services.
	
	
		Whereas the United States and the People's Republic of
			 China are among the world's largest economies, are the world’s largest
			 producers, consumers, and importers of energy, and are the world's largest
			 sources of energy-related greenhouse gas emissions;
		Whereas future growth in the United States, China, and
			 other countries should follow a model for energy use that does not further
			 jeopardize the planet’s climate and that presents numerous opportunities for
			 significant economic growth;
		Whereas a global transformation to the use of clean energy
			 will require the adoption of renewable energy technologies to reduce carbon
			 emissions and to build energy-efficient infrastructures;
		Whereas that global transformation will also require
			 substantial amounts of clean energy and environmental goods and services to be
			 traded among the United States, China, and other countries;
		Whereas tariffs imposed by foreign countries on renewable
			 energy goods such as solar water heaters can be as high as 35 percent, tariffs
			 on solar cells can be as high as 23 percent, and tariffs on wind power
			 generating sets and hydraulic turbines can be as high as 25 percent; and
		Whereas it is in the best interests of all countries to
			 reduce or eliminate tariff and nontariff barriers to trade in clean energy and
			 environmental goods and services: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the United States
			 and the People's Republic of China should—
				(A)work together to
			 reduce or eliminate tariff and nontariff barriers to trade in clean energy and
			 environmental goods and services; and
				(B)work through the
			 Asia Pacific Economic Cooperation and the World Trade Organization to reach a
			 multilateral agreement to reduce or eliminate such barriers; and
				(2)reducing or
			 eliminating tariff and nontariff barriers to trade in clean energy and
			 environmental goods and services will allow the United States, China, and other
			 countries to develop, promote, and deploy clean energy technologies to meet
			 global environmental challenges.
			
